Civil Courtroom Minutes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JUDGE Lynn N. Hughes

CASE MANAGER Glenda Hassan

LAW CLERK CJ Gibbs xi Lytal

DATE \\}24/ 2014

TIME }0. 00 a.m. [{: 20

Mm.

CIVIL ACTION H |q 4334
Osteostrong

STYLE versus
John de wolf, ef aQ.

 

 

 

DOCKET ENTRY

L} Conference, DX Hearing, Day QO) Bench O)Jury Trial Reporter: { Mo Oe

 

 

 

 

 

Jon Palter for Vohade Woit
Mallen Zemo and Howord Steele , Jr for OSteo chong
for
for
O Evidence taken [exhibits, testimony]:
O Argument heard on:

 

 

 

Motions taken under advisement:

 

Order to be entered.

Internal review set:

ooxmxa

Rulings rendered on:

 

 

07-2019
